DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roe (4059951) in view of Pourladian et al. (9627100).
 	Roe discloses a cable having a tensile armor, comprising a plurality of elongated polymeric tensile elements (10), wherein at least one of the elongated polymeric tensile elements comprises a jacket (11) tightly retaining bundles (12) of high tensile fibers in direct contact with the jacket, wherein the high tensile fibers are unidirectional (Fig. 3) extending substantially along the longitudinal axis of the elongated polymeric tensile elements, and wherein a portion of the jacket partially separates the bundles of high tensile fibers (col. 3, lines 24-25, jacket is formed by extruding hot plastic material onto the fiber bundles, and there are valleys on the outer peripheral of the bundles.  Therefore, the material of the jacket partially separates the bundles, see also US 5,235,137, jacket 4).  Roe also discloses that one of the bundles (12) of high tensile fibers is partially in contact with another one of the bundles of high tensile fibers (re claim 2); the bundles of high tensile fibers comprise a first bundle of high tensile fibers and a second bundle of high tensile fibers directly contacting the first bundle at a contact region, the portion of the jacket partially separating the first bundle from the second bundle (re claim 3); the tensile armor comprises a layer of the elongated polymeric tensile elements wound around a core (re claim 10); the plurality of elongated polymeric tensile elements are a first plurality of elongated polymeric tensile elements, wherein the cable further comprises a second plurality of elongated polymeric tensile elements, wherein at least one of the second plurality of elongated polymeric tensile elements comprises further bundles of high tensile fibers and a second jacket tightly retaining the further bundles of high tensile fibers, wherein the second plurality of elongated polymeric tensile elements are arranged with a helix angle in opposing direction to a helix angle of the first plurality of elongated polymeric tensile elements, the high tensile fibers of at least one of the second plurality of
elongated polymeric tensile elements being unidirectional, extending substantially along the longitudinal axis of the second plurality of elongated polymeric tensile elements (re claim 11).
 	Roe does not disclose the first and second elongated polymeric tensile elements being arranged with a lay loss between 0.4% and 1.0% (re claims 1 and 11).
 	Pourladian et al. discloses a cable comprising an armor (42) comprising a
plurality of elongated tensile elements, wherein the elements are arranged with a
lay loss between 0.4% and 0.9% (col. 6, lines 10-12, lay angle between 1°-20°, see
applicant's disclosure, page 9, lines 9-10, helix angle between 6° and 8° and
applicant's Fig. 3) (re claims 1 and 6).
 	It would have been obvious to one skilled in the art to arrange the tensile elements of Roe to have the lay loss taught by Pourladian et al. to meet the specific use of the resulting cable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. as applied to claim 1 above, and further in view of Fogg et al. (2013/0048373).
 	Fogg et al. discloses a cable having a tensile armor comprising a plurality of elongated polymeric tensile elements (16), wherein at least one of the elements comprises a bundle of high tensile fibers (16a), and wherein the high tensile fibers have a Young modulus ([0019], tensile modulus) between 50 GPa and 200 GPa.  It would have been obvious to one skilled in the art to use fibers having a Young modulus between 50 GPa and 200 GPa as taught by Fogg et al. for the fibers of Roe to meet the required strength of the cable.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. as applied to claim 1 above, and further in view of Geary, Jr. et al. (3442002).
 	Geary, Jr. et al. discloses an invention comprising elongated elements, each comprising a bundle (110) of fibers and a jacket (112) tightly retaining the bundle of fibers, wherein the jacket houses the bundle of fibers with a compaction between 60% and 80% (col. 5, lines 29-35).  It would have been obvious to one skilled in the art to modify the tensile elements of Roe such that the jacket houses the fibers with a compaction between 60% and 80% as taught by Geary, Jr. et al. to meet the specific use of the resulting cable, high strength or flexibility.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. as applied to claim 1 above, and further in view of Schmittman (3842584).
 	Claim 9 additionally recites the high tensile fibers within the jacket having
a density between 0.9 g/cm3 and 3 g/cm3.  Schmittman discloses a cable comprising tensile fibers which have a density between 0.9 g/cm3 and 3 g/cm3 (col. 3, lines 34 & 66).  It would have been obvious to one skilled in the art to use tensile fibers having a density between 0.9 g/cm3 and 3 g/cm3 as taught by Schmittman for the fibers of Roe to meet the specific use of the resulting cable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. as applied to claim 1 above, and further in view of Nakagawa et al. (5503783).
 	Claim 12 additionally recites the jacket having a wall thickness between 0.3 mm and 1.8 mm.  Nakagawa et al. discloses a tensile element comprising a jacket
retaining a bundle of tensile fibers (col. 5, lines 33-36 and lines 55-56), wherein the
jacket (the sleeve) has a wall thickness between 0.3 mm and 1.8 mm (5 um to 1000
um).  It would have been obvious to one skilled in the art to provide the jacket of
Roe with a wall thickness between 0.3 mm and 1.8 mm as taught by Nakagawa et
al. to meet the specific use of the resulting cable; the thinner thickness the more
flexible. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. and Heinemann et al. (2019/0237224).
 	Roe and Pourladian et al. disclose the invention substantially as claimed, see the above rejection with respect to claims 1-3, 6, 10, and 11.  Roe and Pourladian et al. do not disclose the jacket housing the bundle of fibers with a compaction between 60% and 80%, wherein the compaction is express in terms of linear mass density of high tensile fibers by cross sectional area.  Heinemann et al. discloses bundle of fibers having a compaction of 60% to 80% ([0123] and [0161], diameter = 300 µm = 0.3 mm => sectional area = 0.0707 mm2; 760 dtex/0.070 mm2 = 10750 dtex/mm2.  As disclosed by the applicant, [0067] of application's publication, 9348 dtex/mm2 = a compaction of 65%.  Accordingly, (10750 dtex/mm2 x 65%) / 9348 dtex/mm2 = 74.7%).  It would have been obvious to one skilled in the art to provide the bundle of fibers of Roe with the compaction taught by Heinemann et al. to meet the specific use of the resulting cable.

Allowable Subject Matter
10.	Claims 4, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: claims 4, 16, and 17 are allowed in view of Terminal Disclaimer filed on 09/22/2022 which is proper and has been recorded.

Response to Arguments
12.	Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
 	Applicant argues that one skilled in the art would not modify the teachings in Roe to have a "jacket tightly retaining bundles of high tensile fibers" as required in claim 1 because Roe explicitly states that "it is essential…that in the composite strain member…the internal strain bearing portion of the member be free to slide longitudinally within the plastic jacket."  Examiner would disagree.  As disclosed in Roe, col. 3, lines 34-35 and col. 4, lines 46-48, in the completed composite strain member, "the internal strain bearing portion" is free to slide longitudinally within the jacket.  In other words, bundles in the central portion of the completed composite strain member are free to slide.  
 	Applicant argues that Roe does not teach the high tensile fibers being in direct contact with the jacket because a lubricant material 14 covers the fiber bundles.  Examiner would disagree.  Roe discloses that the separate step of applying a lubricant material to the external surface of the bundle may be omitted, col. 3, lines 31-32. 
  	With respect to the feature “a portion of the jacket partially separates the bundles of high tensile fibers,” the Office Action asserts that Roe teaches this feature because the jacket in Roe is formed by extruding hot plastic, which would allegedly cause a portion of the jacket to partially separate the bundles of high tensile fibers.  In fact, this argument directly contradicts Roe’s requirement that the internal strain bearing portion of the member be free to slide longitudinally within the plastic jacket.  If the jacket indeed secures the fibers as alleged in the Office Action, it would be impossible for them to slide longitudinally within the plastic jacket.  Examiner would disagree.  The fact that valleys are formed between the outer bundles of the composite member 10; and the fact that the jacket is formed by extruding hot plastic material, the jacket material will be entered into the valleys and partially separate the bundles.  Again, Roe teaches that in the completed composite strain member, "the internal strain bearing portion" is free to slide longitudinally within the jacket.  In other words, bundles in the central portion of the completed composite strain member are free to slide.
 	Applicant argues that the range taught by Pourladian is a wide range, and the three examples disclosed in Pourladian are out of the claimed range and that as discussed in paragraphs [0021] and [0022], the claimed range of lay loss provides particular advantages that are not recognized in the prior art.  Examiner would disagree.  It is noted that the claimed range is rejected as obviousness of ranges (MPEP 2144.05), not anticipation of ranges where a specific example must be disclosed in the prior art which is within the claimed range (MPEP 2131.03).  Therefore, Pourladian does not have to disclose an example with the lay loss within the claimed range.  As noted in paragraphs [0021] and [0022] of the application, the advantages mentioned therein can also be achieved or unexpectedly found with a lay loss of 1.5% at most.  Paragraphs [0017]-[0022] of the application do not disclose "a lay loss value lower than 0.4% increases bending stiffness while a lay loss value higher than 1% prevents quick reaction of the armor" as now argued by the applicant.
 	Regarding the Heinemann reference, applicant argues that the diameter and dtex values disclosed in paragraph [0123] are for a single filament (monofilament).  It is thus apparent that such values cannot be used to calculate the compaction in a bundle.  Examiner would disagree.  Last four lines in Paragraph [0123] of Heinemann, the diameter (300 µm) and dtex (760) values are for monofilaments.
 	Applicant argues that Roe explicitly requires that it is essential that the fiber bundles are to be free to slide longitudinally within the jacket.  Increasing the compaction as allegedly suggested in Heinemann would very likely prevent the fiber bundles from freely sliding longitudinally within the jacket.  Examiner would disagree.  First, Roe discloses that the strain bearing structure 15 (comprised of fiber bundles 12) is a substantially solid strain bearing structure, col. 2, lines 12-13.  Second, Roe does not disclose the compaction of the structure 15 within the jacket; therefore, the Office Action does not suggest to increase the compaction, but modify the structure 15 to have a compaction of 74.7% taught by Heinemann.  Thirds, as mentioned earlier, Roe teaches that in the completed composite strain member, "the internal strain bearing portion" is free to slide longitudinally within the jacket.  With the compaction of 74.7%, not 100%, the internal strain bearing portion in the modified member 10 of Roe is free to slide longitudinally.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841